Citation Nr: 1047847	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an increased evaluation for left knee pain, 
patellofemoral syndrome, evaluated as 10 percent disabling prior 
to April 20, 2010.

2.  Entitlement to an increased evaluation for left knee pain, 
patellofemoral syndrome, evaluated as 30 percent disabling from 
April 20, 2010.

3.  Entitlement to an extraschedular evaluation for left knee 
pain, patellofemoral syndrome.

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. L. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran had a hearing before the Board in January 
2010 and the transcript is of record.

The Board remanded the case for further development in April 
2010.  In a September 2010 rating decision, the RO granted an 
increased 30 percent evaluation for left knee pain, 
patellofemoral syndrome.  The case is once again before the 
Board.  Unfortunately, the Board finds that an additional remand 
is necessary prior to review of the Veteran's claim for an 
extraschedular evaluation and a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to and from April 20, 2010, the Veteran has 0 degrees 
extension to 115 degrees flexion in the left knee with objective 
evidence of pain at 80 degrees flexion.  He had severe 
dislocation/subluxation of the left knee with abnormal tracking 
and subpatellar tenderness.  


CONCLUSIONS OF LAW

1.  Prior to April 20, 2010, the criteria for an evaluation in 
excess of 10 percent for left knee patellofemoral syndrome, based 
on painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).

2.  From April 20, 2010, the criteria for a separate 10 percent 
evaluation for left knee patellofemoral syndrome, based on 
painful motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2010)

3.  Prior to April 20, 2010, the criteria for a separate 30 
percent evaluation for left knee patellofemoral syndrome, based 
on severe dislocation/subluxation of the left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

4.  From April 20, 2010, the criteria for a separate rating in 
excess of 30 percent evaluation for left knee patellofemoral 
syndrome, based on severe dislocation/subluxation of the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a May 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The May 2007 letter also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations to 
address his left knee disability in July 2007, December 2008, and 
July 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examinations obtained 
in this case, when considered together, are adequate as they are 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected disability on his occupational and 
daily activities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration.  Although the RO granted an 
increased 30 percent rating for left knee patellofemoral syndrome 
effective April 20, 2010, the Board finds that the evidence of 
record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms that 
would warrant different ratings.  As the Board will discuss 
below, the Board finds that both prior to and from April 20, 2010 
a 10 percent evaluation for left knee patellofemoral syndrome, 
assigned based on painful motion, is appropriate, and a separate 
30 percent evaluation is warranted for left knee patellofemoral 
syndrome, based on severe dislocation/subluxation, during the 
entire appeal period.  

Under Diagnostic Code 5024, tenosynovitis is to be rated on the 
basis of limitation of motion of the affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2010).  Arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  
Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  
However, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned with x-
ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id.  Limitation of motion for the knee in this 
case may be rated under Diagnostic Codes 5256-5261.  See 38 
C.F.R. § 4.71a (2010).

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  
38 C.F.R. § 4.71a (2010).  A 60 percent evaluation is assigned 
for extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more; a 50 percent evaluation is assigned 
for flexion between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 percent 
evaluation is assigned for a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation 
for severe recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 15 
percent; a 20 percent evaluation where flexion is limited to 30 
degrees; a 10 percent evaluation where flexion is limited to 45 
degrees; and a 0 percent evaluation where flexion is limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating 
where extension is limited to 45 degrees; a 40 percent rating 
where extension is limited to 30 degrees; a 30 percent rating 
where extension is limited to 20 degrees; a 20 percent rating 
where extension is limited to 15 degrees; a 10 percent rating 
where extension is limited to 10 degrees; and a 0 percent rating 
where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

VA's Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  However, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  
VA's General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  
Pain on movement, swelling, deformity, or atrophy of disuse are 
relevant factors in regard to joint disability.  38 C.F.R. § 4.45 
(2010).  Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable rating 
for the joint.  38 C.F.R. § 4.59 (2010).

A February 2007 VA MRI demonstrated no evidence of a meniscal 
tear.  The Veteran had full range of motion in the left knee from 
0 to 135 degrees, but he had discomfort during flexion.  The 
Veteran was found to have quadriceps atrophy, severe lateral 
tracking of the left patella, and difficulty with normal gait 
using crutches.  A March 2007 note shows that that the Veteran 
had an ACL tear shown on his MRI with a lot of pain in the knee 
and swelling at the end of the day working doing heavy labor.  
The Veteran had pain on flexion and extension of the knee. 

The Veteran submitted a March 2007 statement from his VA 
physician stating that he had an ACL tear and that he was 
disabled from working.  

A July 2007 VA examination shows that the Veteran was taking 
diclofenac and acetaminophen/hydrocodone for pain.  The Veteran 
reported that his knee gave out due to pain.  He had difficulty 
with bending, standing, and walking.  He had not worked since 
March 2007.  The Veteran had an antalgic gait with decreased 
weight bearing on the left lower extremity.  The Veteran used 
crutches and a brace for walking.  He was unable to stand on his 
left leg.  The Veteran reported having symptoms of pain, 
instability, giving away, stiffness, and weakness in the left 
knee.  He reported having severe flare-ups of pain occurring four 
to five times a week.  The Veteran had 0 degrees extension to 115 
degrees flexion with pain throughout range of motion.  There was 
no evidence of inflammatory arthritis or joint ankylosis.  A 
February 2007 MRI and March 2007 x-rays were reviewed.  The 
Veteran was diagnosed with residuals of left knee patellofemoral 
syndrome, and an ACL partial tear per a February 2007 MRI, 
without evidence of instability on examination.  

The Veteran's knee was found to have significant effects on his 
occupation.  The Veteran had decreased mobility, problems with 
lifting and carrying, a lack of stamina, weakness or fatigue, 
decreased strength, and lower extremity pain.  The Veteran was on 
medical leave from work since March 2007.  Additionally, the 
Veteran's left knee was found to have a severe to preventative 
affects on chores, and a severe affect on traveling.  The Veteran 
had moderate difficulty with standing in the shower and he no 
longer drove due to his disability.  

An August 2007 private treatment report shows that the Veteran 
was taking morphine for left knee pain.  He had a significantly 
antalgic gait using crutches.  The Veteran had 0 degrees 
extension and 100 degrees flexion.  He had lateral tracking of 
the patellae.  X-rays showed no osseous abnormalities.  A 
subsequent August 2007 private treatment report shows that the 
Veteran avoided any flexion of the knee beyond 60 degrees during 
activities of daily living.  No active flexion beyond 85 degrees 
was tolerable.   He had decreased muscle strength in the left 
knee.  A private MRI dated in October 2007 was negative, except 
for a benign fibrous bone lesion in the lateral femoral condyle. 

A December 2008 VA examination did not include a review of the 
claims file.  The Veteran reported constant pain in the left 
knee.  Pain was worse with any movement.  The Veteran was taking 
Lortab for pain.  The Veteran reported that he had associated 
stiffness, weakness, and giving way of the knee.  He denied 
swelling, subluxation, or dislocation.  The Veteran ambulated 
with forearm crutches.  With forearm crutches, the Veteran 
reported that he could not stand for more than 20 to 30 minutes 
and he could not walk for more than a quarter of a mile.  The 
Veteran stopped working in 2007.  He was previously employed as a 
mason but was no longer able to climb or stand for extended 
periods of time.  Most activities of daily living could be 
performed with minor difficulty.  The Veteran avoided household 
chores.  A physical examination revealed exquisite tenderness to 
palpation at the undersurface of the left patella.  There was 
gross deformity with the patella, deviated laterally about two 
centimeters when compared to the right.  His quadriceps muscles 
were grossly underdeveloped bilaterally.  There was no 
significant difference in the level of atrophy of the left knee 
versus the right.  There was no evidence of effusion, heat, or 
redness.  There was no evidence of instability.  There was minor 
guarding of movement.  The Veteran's gait was antalgic, even with 
forearm crutches.  There was no evidence of ankylosis or 
inflammatory arthritis.  The ligaments of the knee were all 
intact.  The Veteran had 0 degrees extension and 125 degrees 
flexion with pain occurring at 80 degrees.  On repetitive 
testing, there was no additional limitation due to painful 
motion, fatigue, weakness, or incoordination.  The VA examiner 
noted that a February 2007 MRI of the left knee possibly 
represented a partial ACL tear.  The Veteran was diagnosed with 
severe left knee patellofemoral pain syndrome; a partial ACL 
tear, not likely of any clinical significance, and signal changes 
within the lateral femoral condoyle, also not likely of any 
clinical significance.

During a January 2010 Board hearing, the Veteran reported 
instability in the left knee, lack of endurance, fatigue, painful 
motion and swelling in the knee joint as well as two 
incapacitating episodes since 2002.  He also noted muscle spasms 
in the thigh with possible nerve pain in the left leg.  The 
Veteran also reported that his ACL is torn.  He testified that he 
had not worked since March 2007 due to the left knee condition.  
He reported using ambulation aid devices such as a wheelchair, 
crutches, an immobilizer and a brace depending on his pain level.  
He also reported taking multiple prescription pain medications 
for the left knee, including morphine and hydrocodone.

VA treatment records dated in 2010 show that the Veteran had 
chronic left knee pain.  The Veteran could not stand or walk 
actively due to his knee.   He used a cane, crutches, or a 
wheelchair.  

A July 2010 VA examination included a review of the claims file.  
The VA examiner found that there had been no significant change 
in the Veteran's disability picture since his last VA examination 
in December 2008.  The Veteran took acetaminophen/hydrocodone, 
and morphine for pain.  Side effects from his medications 
included nausea, shaking, headaches, poor concentration, and 
blurred vision at times.  The Veteran used a bilateral cane, 
crutches, and a wheelchair for long distances.  A physical 
examination revealed stiffness and deformity in the left knee.  
There was no evidence of giving way, instability, stiffness, 
weakness, or incoordination.  The Veteran was unable to stand for 
more than a few minutes and he was unable to walk for more than a 
few yards.  His gait was antalgic.  The Veteran was found to have 
patellar abnormality characterized by severe 
dislocation/subluxation in the left knee with abnormal tracking 
and subpatellar tenderness.  The Veteran had 0 degrees extension 
and 115 degrees flexion in the left knee, with pain beginning at 
85 degrees.  There was no objective evidence of additional pain 
on range of motion, fatigue, weakness, or incoordination, and 
range of motion values were unchanged with repetitive testing.   
On a February 2007 MRI and a February 2010 and x-ray, there was 
no evidence of a meniscal tear.  The articular cartilage and 
patellar cartilage were normal, and the patellofemoral joint was 
within normal limits.  

The VA examiner stated the Veteran's service-connected left knee 
disability precluded physical or sedentary employment on a full-
time basis.  The VA examiner stated that the Veteran's treatment 
with narcotics would make it impossible for him to function for 
an 8-hour work day on a regular basis.  At best, he could do 
sedentary work on a very part-time basis; but based on his 
previous work experience, any physical work was totally out of 
the question.  Thus, full time employment was not a consideration 
based on the Veteran's physical limitations from his left knee 
disability and the mental limitations from narcotics used to 
treat this condition.  

Medical evidence shows that the Veteran's left knee disability is 
characterized by chronic pain treated with narcotics, limitation 
of flexion in the knee with pain, and severe 
dislocation/subluxation of the left knee with abnormal tracking 
and subpatellar tenderness.  The Veteran used a bilateral cane, 
crutches, or wheelchair for ambulation.  X-ray and MRI evidence 
revealed a partial ACL tear.  There was no evidence of a meniscal 
tear.  The articular cartilage and patellar cartilage were 
normal, and the patellofemoral joint was within normal limits.  

Prior to April 20, 1010, the Veteran was in receipt of a 10 
percent evaluation pursuant to the provisions of Diagnostic Code 
5024-5260.  38 C.F.R. § 4.97 (2010); see also 38 C.F.R. § 4.27 
(2010) (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).

Prior to and from April 20, 1010, VA examinations and VA 
treatment reports show that the Veteran had extension to 0 
degrees in the left knees.  He had between 100 and 120 degrees 
flexion in the left knee, with pain at 80 to 85 degrees.  On some 
examinations, the Veteran had pain throughout range of motion 
testing.  Diagnostic Code 5024 (tenosynovitis) provides  that 
diseases under this Diagnostic Code will be rated based on 
limitation of the affected parts, as arthritis, degenerative.  
Under Diagnostic Code 5260, a 10 percent evaluation is assigned 
for flexion that is limited to 45 degrees.  The Board finds that 
the Veteran's assigned a 10 percent evaluation under Diagnostic 
Code 5260 on the basis of pain with range of motion testing was 
appropriate, where limitation of flexion would be otherwise 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Prior to and from April 20, 1010, the Board finds that an 
increased 20 percent evaluation is not warranted under Diagnostic 
Code 5260 where the Veteran is shown to have a non-compensable 
degree of flexion in the left knee.  

The Board finds that a separate evaluation is not warranted for 
limitation of extension in the left knee under Diagnostic Codes 
5261.  In that regard, the Veteran is shown to have full 
extension to 0 degrees in the left knee, and pain with range of 
motion testing has already been considered in assigning the 
Veteran's 10 percent evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

The Board has considered whether separate or higher evaluations 
are available under other potentially applicable provisions of 
the diagnostic code.

The Veteran is not shown to have ankylosis of either knee to 
warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2010).

From April 20, 2010, the Veteran was assigned an increased 30 
percent evaluation under Diagnostic Code 5257.  The Board finds 
that the assignment of a separate 30 percent evaluation under 
Diagnostic Code 5257 would be more appropriate in this case.  
Further, the Board finds that a separate 30 percent evaluation is 
warranted during the entire appeal period.  A July 2010 VA 
examination shows that the Veteran had severe 
dislocation/subluxation of the left knee with abnormal tracking 
and subpatellar tenderness.  However, VA and private treatment 
records dated in 2007 also reflect severe lateral tracking of the 
left patella.  A maximum 30 percent evaluation is assigned under 
Diagnostic Code 5257 for other impairment of the knee based on 
severe recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2010).  Because competent and 
credible medical evidence shows that the Veteran has evidence of 
severe subluxation in the left knee both prior to and from April 
20, 2010, the Board finds that a separation 30 percent evaluation 
is warranted under Diagnostic Code 5257 during the entire appeal 
period.  The Board notes that an evaluation in excess of 30 
percent is not available under Diagnostic Code 5257.

The Veteran is not shown to have removal of semilunar cartilage 
or dislocated semilunar cartilage in the left knee, to warrant an 
evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5258 and 5259 (2010).  Although a July 
2010 VA examination shows that the Veteran had severe 
subluxation/dislocation in the left knee, the Veteran is not 
shown by x-ray evidence to have dislocated semilunar cartilage in 
the left knee.  The July 2010 VA examiner included findings from 
a February 2007 MRI and a February 2010 x-ray in his examination 
report.  These reports show that there was no evidence of a 
meniscal tear.  The articular cartilage and patellar cartilage 
were normal, and the patellofemoral joint was within normal 
limits.  Additionally, the Board notes that the Veteran's symptom 
of severe subluxation/dislocation in the left knee have  already 
been considered in assigning a separate 30 percent rating under 
Diagnostic Code 5257.  The Board finds, therefore, that separate 
evaluations are not warranted under Diagnostic Codes 5258 or 
5259.  In that regard, the Board notes that pyramiding, that is 
the evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected disability.  
See 38 C.F.R. § 4.14 (2010).  However, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several diagnostic 
codes; the critical element in permitting the assignment of 
several evaluations under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  Because the Veteran is not shown to have removal of 
semilunar cartilage or dislocated semilunar cartilage in the left 
knee, the Board finds that a separate evaluation is not warranted 
under Diagnostic Code 5258 or 5259.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
claimed left knee disability.  In this regard, the Veteran is 
competent to report on factual matters of which he had firsthand 
knowledge; and as the Board finds that the Veteran's reports have 
been credible, his reports with respect to his symptomatology 
have been considered.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board notes that he Veteran's lay 
statements have been consistent with findings in his VA 
examinations, and in VA and private treatment reports.  With 
respect to the Rating Schedule, where the criteria set forth 
require medical expertise, which the Veteran has not been shown 
to have, the Board has accorded greater probative weight to 
medical findings provided by medical experts during the Veteran's 
VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("[t]he probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")

The Board notes that the evidence of record does suggest that the 
Veteran is unable to work due to his service-connected left knee 
disability.  As such, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have been met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The issues of 
entitlement to a TDIU and a referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) are addressed in the 
remand below.  

C.  Conclusion

The Board finds that the Veteran's assigned 10 percent evaluation 
for left knee patellofemoral syndrome, based on painful motion, 
is applicable for the entire appeal period.  The preponderance of 
the evidence is against finding that a rating in excess of 10 
percent is warranted for left knee patellofemoral syndrome based 
on painful motion.  Both prior to and from April 20, 2010, the 
Board concludes that the evidence supports a separate 30 percent 
rating for left knee patellofemoral syndrome based on severe 
recurrent dislocation/subluxation.


ORDER

Prior to April 20, 2010, an increased rating, in excess of 10 
percent, for left knee patellofemoral syndrome, based on painful 
motion, is denied.

From April 20, 2010, a separate 10 percent rating is granted for 
left knee patellofemoral syndrome, based on painful motion, 
subject to the law and regulations governing the payment of 
monetary benefits. 

Prior to April 20, 2010, a separate 30 percent rating is granted 
for left knee patellofemoral syndrome, based on severe recurrent 
dislocation/subluxation, subject to the law and regulations 
governing the payment of monetary benefits. 

From April 20, 2010, an increased rating, in excess of 30 
percent, for left knee patellofemoral syndrome, based on severe 
recurrent dislocation/subluxation, is denied. 


REMAND

TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2010).

The Veteran's combined service-connected disabilities although 
resulting from a common etiology are not rated at 60 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Therefore, 
the Veteran does not meet the schedular criteria for a total 
disability rating based on individual unemployability.

Because the Veteran's combined rating in this case fails to meet 
the schedular percentage standards of section 4.16(a), his claim 
for a total rating may be considered only on an extraschedular 
basis under section 4.16(b).  Although the Board may not assign 
an extraschedular rating in the first instance because the 
authority for doing so is vested in a particular VA official, the 
Director of the Compensation and Pension Service, the Board may 
consider whether remand to the RO for referral to those officials 
is warranted.  See 38 C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996) (holding that the Board is precluded from 
assigning an extra-schedular rating in the first instance, but 
the Board is not precluded from considering whether referral to 
the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 
16, 1996).

A September 2010 supplemental statement of the case shows that 
the Veteran's claim for entitlement to a TDIU was being deferred 
for extraschedular consideration by the Director of Compensation 
and Pension Services.  It was noted that this request would be 
submitted following the receipt of the Veteran's completed VA 
Form 21-8940 with his employment history and SSA records.  

Extraschedular Evaluation

Entitlement to an extraschedular evaluation for a TDIU and for 
left knee patellofemoral syndrome, based on the provisions of 38 
C.F.R. § 3.321(b)(1) have been reasonably raised by the record.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran 
submitted a March 2007 statement from his VA physician stating 
that the Veteran "has an ACL Tear" and that he was "disabled 
from working now".  The Veteran's most recent July 2010 VA 
examination shows that the Veteran's service-connected left knee 
disability precludes physical or sedentary employment on a full-
time basis.  The VA examiner stated that the Veteran's treatment 
with narcotics would make it impossible for him to function for 
an 8-hour work day on a regular basis.  At best, he could do 
sedentary work on a very part-time basis; but based on his 
previous work experience, any physical work is totally out of the 
question.  Thus, full time employment was not a consideration 
based on the Veteran's physical limitations from his left knee 
disability and the mental limitations from narcotics used to 
treat this condition.  The Board notes that a July 2010 
examination of the back was also completed; however, the VA 
examiner found that the Veteran's back disability did not 
preclude light duty or sedentary employment. 

The Veteran's disability may present an exceptional or unusual 
disability picture, if his symptoms result in marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, or frequent periods of hospitalization are 
shown to render impractical the application of the regular 
schedular standards.  Therefore, the case is remanded to the RO 
for referral to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

After all development on the Veteran's TDIU 
claim, identified in a September 2010 SSOC, 
has been completed, the RO should refer the 
Veteran's claims for (1) a TDIU and (2) an 
extraschedular evaluation for left knee 
patellofemoral syndrome, to the Chief 
Benefits Director of VA's Compensation and 
Pension Service, for consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  If 
the determination remains adverse to the 
Veteran, the Veteran should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent evidence 
and legal authority, as well as the reasons 
for the decision.  The Veteran and his 
representative should be afforded a 
reasonable period in which to respond, and 
the record should then be returned to the 
Board for further appellate review, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


